Mb. Justice Cartwright delivered the opinion of the Court. Plaintiff in error was prosecuted by information filed in the County Court of Livingston County, charging him with willfully and without good cause abandoning his wife, Mary M. Cornshock, and neglecting and refusing to maintain and provide for her. He was found guilty by a jury and was sentenced to confinement in the county jail for two months and to pay a fine of one hundred dollars and costs. A motion was made to quash the information on the ground that defendant could only be prosecuted by indictment for the offense, but the motion was overruled. Section 7 of the subdivision of chapter 37, Be vised Statutes, relating to County Courts, provides that said courts shall have concurrent jurisdiction with Circuit Courts in all criminal offenses and misdemeanors where the punishment is not imprisonment in the penitentiary or death, and section 117 of said subdivision provides that all offenses cognizable in County Courts shall be prosecuted by information. The offense with which the defendant in this case was charged was created by statute in force July 1, 1893, and it was defined to be a misdemeanor punishable by fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail, house of correction or work house, not less than one month nor more than twelve months, or by both such fine and imprisonment. It therefore belonged to the class of offenses which by general law were declared cognizable in County Courts and were to be prosecuted by information. The claim that such proceeding could not be had is based upon the provision in section 2 of the act of 1893, that every husband who shall be guilty of all or any one of the misdemeanors specified in the act, shall be indicted and tried. There is nothing in the nature of the offense which leads us to suppose that the legislature which fixed its grade, intended to impose any restriction on its prosecution in like manner with other offenses of the same grade, or to confer an exemption from the terms of the general law upon that class of offenders. That such was the intention, we think, should be made clear to justify us in so holding. To say that the words of section 2 were used in a restrictive sense and for a restrictive purpose to exclude prosecution under the general law, would render it imperative that every guilty husband should not only be indicted but also tried, even though he might desire to plead guilty. The word shall, applies to the trial equally with the indictment, and such a conclusion would be absurd. We take the language used to mean that persons guilty of this offense shall be subject to indictment and trial, and not as excluding the procedure by information provided by general law for all misdemeanors. It is insisted that the venue was not proven. The evidence was that the defendant and his wife were married in the city in which this case was tried, across the street from the court house, which was in Livingston county; that they went to the home of her brother in Union township; that the abandonment took place at once; that she afterward lived in Union township about four weeks at another time, and that she lived in Odell the remainder of the time up to the trial. The defendant never maintained or provided for her, and never gave her a cent. The proof was ample to show the commission of the offense in Union township, a political subdivision created for governmental purposes in the county of Livingston, in this State, of which the court will take notice. 1 Greenleaf on Evidence, Sec. 6; Sullivan v. People, 114 Ill. 24; Sullivan v. People, 122 Ill. 385. The venue was therefore sufficiently proven. Complaint is made of an instruction given at the instance of the people, wherein the jury was told “ that a reasonable doubt requires no more than a mere possibility of the defendant’s innocence.” The instruction was too favorable to defendant in requiring no more than a mere possibility of his innocence to create a reasonable doubt, but he can not complain of the error in his favor. His guilt was clearly proven, and the judgment will be affirmed.